Tilson, Judge:
Counsel for the respective parties have submitted this appeal for decision upon a stipulation to the effect that the merchandise here involved is in all material respects the same as the merchandise in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the issues herein and conditions as to market value are the same as the issues and conditions as to market value in the cited case; that there was no higher foreign value, and the record in the cited case has been admitted in evidence herein.
Accepting this stipulation as a statement of fact, I find the proper dutiable export values of the merchandise covered by this appeal to bo the values found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.